Per Curiam. . In this case a written order of the plaintiff was filed dismissing the suit, which the court carried into effect by dismissing it. There was no proof to impeach the validity and good faith of the order of dismissal. The court would not try such a ■ question, if contended, by affidavits, nor by such a mode of inquiry determine the validity of the settlement; but the instrument not being impeached would properly carry it out and dismiss the suit, which was in this case done, and, as we think, properly. Affirmed.